Exhibit 10.1
 
CELLULAR BIOMEDICINE GROUP, INC.
 
SUBSCRIPTION  AGREEMENT
 
This Subscription Agreement  (the “Agreement”)  is entered into by and between
Cellular Biomedicine  Group, Inc., a Delaw are corporation ( the “Company”), and
the undersigned investor (“Purchaser”).
 
NOW, THEREFOR E,  in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Purchaser hereby agree as
follows:
 
1. Purc hase of Common Stock.
 
(a) Subject to the terms and conditions of this Agreement,  the Purchaser hereby
subscribes for the number of shares of the Company’s Common Stock (as defined
below ) set forth on the signature page of this Agreement  (the “Shares”) at a
purchase price of $6.70 per Share (such price per share, the “Purchase Price,”
and the total amount to be paid for the Shares, the
“Subsc ription Amount”).  Fractional shares of Common Stock w ill not be issued,
and the number of shares of Common Stock to be issued in respect of a given Subs
cription Amount w ill be reduced to the nearest w hole share.  The offering,
purchase and sale of the Shares shall be referred to herein as the “Offering.”
 
(b) The Company is initially offering a total of up to 1,492,537shares of Common
Stock for aggregate proceeds of up to $10,000,000 (“Maximum Offering Amount”).
The “Offering Expiration Date” shall be August 31, 2014, provided however, the
Company may at its sole discretion elect to extend this date by up to an
additional 60 calendar days.
 
2. Closing.
 
(a) On or prior to the applicable  Closing Date (as defined below ), Purchaser
shall deliver or cause to be delivered  the follow ing  in accordance with the
subscription procedures described in Sec tion 2(b) below :
 
(i) a completed and duly executed copy of this Agreement;
 
(ii) a completed and duly executed Statement of Investor Status attached as
Exhibit  A hereto (“Statement of Investor Status”);
 
(iii) an amount equal to the Subscription Amount, in the form of a w ire
transfer of immediately  available  funds to the Company (as defined below ), in
accordance w ith
the Company’s w ritten instructions.
 
(b) The Purchaser shall deliver or cause to be delivered  the closing deliveries
described above to the Company by electronic mail (.pdf) to each of the
following recipients:
 

  (i) Tony Liu, Chief Financial Officer      
Cellular  Biomedicine Group, Inc.
     
tony.liu@c ellbiomed group.c om
            (ii)  Sarah Williams,  Esq.      
Ellenoff  Grossman & Schole LLP at
     
sw illiams@egsllp.c om
 

 
 
1

--------------------------------------------------------------------------------

 
You may also hand deliver your signed subscription documents to an officer of
the Company, or mail printed and w et-ink signed versions of your subscription
documents to:
 
Cellular  Biomedicine  Group, Inc.
530 University  Avenue,  #17
Palo Alto, CA 94301
Attn:  Tony Liu, Chief Financial Officer
Telephone:   (650) 566-5064
 
(c) This Agreement  sets forth various representations, warranties, covenants
and agreements of the Company and the Purchaser, as the case may be, all of
which shall be deemed made, and shall be effective without further action by the
Company and the Purchaser, immediately  upon the Company’s acceptance of the
Purchaser’s subscription and shall thereupon be binding  upon the Company and
the Purchaser.  All representations, warranties, and covenants contained in this
subscription agreement shall survive the closing.  Acceptance shall be evidenced
only be execution of this Agreement by the Company on its signature page
attached hereto and the Company shall have no obligation  hereunder to the
Purchaser until the Company shall have delivered  to the Purchaser a fully
executed copy of this Agreement.   Upon acceptance of the Purchaser’s
subscription, the Company shall deliver to Purchaser, a certificate representing
the Shares (which shall be issued in the name described in the Statement of
Investor Status) on t he applicable  Closing Date.  The Purchaser shall w ire
the subscription price at closing, provided that the Purchaser is notified of
the closing date with not less than three days notice by the Company.
 
(d) The purchase and sale of the Securities shall be consummated on or before
August 31, 2014 (“Offering Expiration  Date”); provided, how ever, that the
Company reserves the right to extend the Offering Expiration  Date for up to an
additional  60 calendar days w ithout notice. The Company may conduct one or
more additional  closings on dates it may select, for additional  amounts
aggregating up to the Maximum Offering Amount (the Initial Closing and each
subsequent closing is referred to herein is referred to as a “Closing,”  and the
date of each respective Closing,  a “Closing Date”).
 
3. Company Representations  and Warranties .  The Company hereby represents and
w arrants that, as of the date of the Confidential  Private Placement which
accompanies this Agreement,  a copy of w hich has been delivered  to the
Purchaser (the “Memor andum”),  and as of the Closing Date applicable  to the
Purchaser.
 
(a) Organization  and Business.  The Company is a corporation duly
organized,  validly  existing and in good standing under the law s of the State
of Delaw are and has all requisite corporate pow er and authority to carry on
its business as now conducted and as proposed to be conducted.  The Company has
tw o direct subsidiaries: (i) Cellular  Biomedicin e Group Ltd., a
British  Virgin  Islands company, and (ii) EastBridge  Investment Corp., a Delaw
are corporation, through which it owns and controls the
entities  (collectively,  the “Company Entities”)  described in the “Corporate
Structure” diagram set forth in the Memorandum.   The Company and each Company
Entity is duly qualified  as a foreign corporation to do business and is in good
standing in every jurisdiction  in which its ow nership or use of property or
the nature of the business conducted by it makes such qualification  necessary
except w here the failure to be so qualified  or in good standing would not have
a Material Adverse Effect.
 
(b) Capitalization.
 
(i) The authorized capital stock of the Company consists of 350,000,000 shares
of which, 50,000,000 shares are designated as Preferred Stock, par value $0.001
per share (the “Preferred Stoc k”), none of which are issued and outstanding;
and 300,000,000 shares are designated as Common Stock, par value $0.001 per
share (the “Common Stoc k”), of w hich 7,580,831 shares are issued and
outstanding.  Of this total number issued and outstanding, 764,281 shares are
issued and outstanding under the Company’s Amended  and Restated 2011 Incentive
Stock Option Plan (the “2011 Plan”), and 649,290 shares are issued and
outstanding under the 2013 Incentive Stock Option Plan (the "2013 Plan").  The
Company is authorized to issue up to 780,000 shares in connection w ith aw ards
under the 2011 Plan and up to 1,000,000 shares in connection w ith aw ards under
the 2013 Plan.  A true and correct list of the Common Stock beneficially  held
by the Company’s officers, directors, and 5% shareholders (w ithout taking into
consideration the shares of Common Stock issued in connection w ith the
Offering), is set forth in the Memorandum.
 
(ii) All of the outstanding shares of Common Stock issued since the closing of
the Company’s merger w ith Cellular  Biomedicin e  Group Ltd. (BVI) on February
6, 2013 (the “Merger”)  have been issued in compliance w ith all
applicable  federal and state securities law s and are duly authorized  and have
been validly  issued, fully paid and non - assessable.
 
(iii) No shares of capital stock of the Company are subject to preemptive rights
or any other similar rights of anyone or any mortgage, lien, title claim,
assignment, encumbrance, security interest, adverse claim, contract of sale,
restriction on use or transfer (other than restrictions on transfer under
applicable  state and federal securities law s or “blue sky” or other
similar  law s (collectively,  the “Sec urities  Law s”)) or other defect of
title of any kind (each, a “Lien”) imposed through the actions or failure to act
of the Company.  Except as disclosed in the Memorandum:  (i) there are no
outstanding options, w arrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character w hatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company,
or arrangements by w hich the Company is or may become bound to issue
additional  shares of capital stock of the Company, (ii) there are no agreements
or arrangements under w hich the Company is obligated  to register the sale of
any of its or their securities under the Securities  Act of 1933, as amended
(the “ Sec urities Ac t”) and (iii) there are no anti-dilutio n  or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing  rights to security holders) that w ill be triggered by the
issuance of the Securities.
 
 
2

--------------------------------------------------------------------------------

 
(c) Authorization;  Enforceability.   All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization,  execution and delivery  of the Agreement,  the performance of
all obligations  of the Company under the Agreement,  and the
authorization,  issuance, sale and delivery of the Securities has been taken,
and the Agreement constitutes a legal, valid and binding obligation  of the
Company, enforceable against the Company in accordance w ith its terms, except
to the extent limited  by applicable bankruptcy, insolvency,
reorganization,  moratorium or other law s of general app lication  affecting
enforcement of creditors’ rights and general principles  of equity that restrict
the availability  of equitable  or legal remedies.
 
(d) Valid  Issuance.  The Shares being acquired by the Purchaser hereunder, w
hen issued, sold and delivered  in accordance w ith the terms of this Agreement
for the consideration expressed herein, w ill be duly and validly  issued, fully
paid, and non -assessable, and w ill be free of Liens other than restrictions on
transfer under this Agreement.
 
(e) Litigation.   There is no action, suit, proceeding or investigation  pending
or, to the Company’s know ledge, currently threatened against the Company or any
Company entity.  Neither the Company nor any Company Entity is a party or
subject to the provisions  of any order, w rit, injunction,  judgment or decree
of any court or government agency or instrumentality.   There is no action,
suit, proceeding or investigation  by the Company or any Company Entity
currently pending or that the Company or any Company Entity intends to initiate.
 
(f) No Conflict.  The execution, delivery  and performance of this Agreement,
and the other agreements entered into by the Company in connection w ith the
Offering (the “Transac tion Doc uments”) and the consummation by the Company of
the transactions contemplated hereby and thereby w ill not: (i) conflict w ith
or result in a violation  of any provision of the charter or by-law s of the
Company or any Company Entity or (ii) violate  or conflict w ith, or result in a
breach of any provision of, or constitute a default (or an event w hich w ith
notice or lapse of time or both could become a default) under, or give to others
any rights of termination,  amendment,  acceleration or cancellation  of, any
agreement, indenture, patent, patent license or instrument to w hich the Company
or any Company Entity is a party, or (iii) result in a violation  of any law ,
rule, regulation,  order, judgment or decree (including federal and state
securities law s and regulations  and regulations  of any
self-regulatory  organizations  to w hich the Company or any Company Entity or
its of their securities are subject) applicable  to the Company or by w hich any
property or asset of the Company is bound or affected.  None of the Company or
any Company Entity is in violation  of its charter, bylaw s, or other
organizational  documents. None of the Company or any Company Entity is in
default (and no event has occurred w hich w ith notice or lapse of time or both
could put the Company or such Company Entity in default) under, and none of the
Company or any Company Entity has taken any action or failed  to take any action
that w ould give to others any rights of termination,  amendment, acceleration
or cancellation  of, any Material Agreement (as defined below ).  The business
of the Company is not being conducted in violation  of any law , rule, ordinance
or regulation  of any governmental entity, except for possible violations  w
hich w ould not, individually  or in the aggregate, have a Material Adverse
Effect.  Except for filings  pursuant to Regulation  D of the Securities Act,
and applicable state securities law s, w hich have been made or w ill be made by
the Company in the required time thereunder, the Company is not required to
obtain any cons ent, authorization  or order of, or make any filing  or
registration w ith, any court, governmental agency, regulatory agency, self
regulatory organization  or stock market or any third party in order for it to
execute, deliver or perform any of its obligations  under this Agreement  or any
Transaction Document in accordance w ith the terms hereof or thereof or to issue
and sell the Securities in accordance w ith the terms hereof.
 
(g) Financial Statements of CBMG  BVI.   A true and complete copy of the
Company’s audited financial statements for the fiscal years ended December 31,
2013 and 2012 (the “Financ ial Statements”) are attached to the Memorandum.  The
Financial Statements, in all material respects, fairly present the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated  therein.
 
(h) Tax Matters.   The Company and each Company Entity has made, filed, or filed
extension for, all federal, state and foreign income and all other tax returns,
reports and declarations  required by any jurisdiction  to w hich it is subject
and has paid all taxes and other governmental assessments and charges, show n or
determined to be due on such returns, reports and declarations,  except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to w hich such returns, reports or declarations  apply.  All such tax
returns and reports filed on behalf of the Company or such Company Entity w ere
complete and correct and w ere prepared in good faith without willful
misrepresentation.   Except as disclosed in the Memorandum, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction,  and the officers of the Company know of no basis for any such
claim.  None of the Company or any Company Entity has executed a w aiver with
respect to the statute of limitations relating to the assessment or
collection  of any foreign, federal, state or local tax.

 
(i) Certain Transac tions.  Except as disclosed in the Memorandum,  there are no
loans, leases, royalty agreements or other transactions between: (i) the Company
or any of its respective customers or suppliers, and (ii) any officer,
employee,  consultant or director of the Company or any person owning five
percent (5%) or more of the ownership interests of the Company or any member of
the immediate  family of such officer, employee,  consultant, director,
stockholder or owner or any corporation or other entity controlled by such
officer, employee, consultant, director, stockholder or owner, or a member of
the immediate  family of such officer, employee,  consultant, director,
stockholder or owner.
 
(j) No General Solicitation.   Neither the Company nor any person
participating  on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,”  as such term is defined in
Regulation  D promulgated  under the Securities Act, w ith respect to any
securities offered in the Offering.
 
 
3

--------------------------------------------------------------------------------

 
(k) No Integrated Offering.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly  made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that w ould require registration under the Securities Act of
the issuance of the Securities.  The issuance of the Securities w ill not be
integrated (as defined in Rule 502 of the Securities Act) w ith any other
issuance of the Company’s securities (past, current or future) that w ould
require registration under the Securities  Act of the issuance of the
Securities.
 
(l) Offering.  Subject to the accuracy of the Purchaser’s representations  and w
arranties in Section 4 of this Agreement,  and the accuracy of other purchasers’
representations and w arranties in their respective subscription agreements, the
offer, sale and issuance of the Securities in the Offering, constitute
transactions exempt from or not subject to the registration requirements  of
Section 5 of the Securities  Act and from the registrat ion or qualification
requirements  of applicable  state securities law s, and neither the Company nor
any authorized agent acting on its behalf w ill take any action hereafter that
would cause the loss of such exemption.
 
(m) SEC Documents; Financ ial Statements .  Since October 31, 2012, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it w ith the SEC pursuant to the reporting requirements  of the
Securities  Exchange Act of 1934 as amended (“Exc hange Ac t”) (all of the
foregoing filed prior to the date hereof and all exhibits  included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter  referred to as the “SEC Doc uments”).
 
(n) Absence of Certain Changes.  Except as disclosed in the Memorandum, since
October 31, 2012, there has not been: (i) any material adverse change in the
business, assets, liabilit ies,  operations, or condition (financial or otherw
ise) or of the Company; (ii) any material damage or destruction to, or loss of,
or sale of, any material asset of the Company or any Company Entity, outside of
the ordinary course of business; (iii) any declaration  or payment of any
dividend  or other distribution  of assets of the Company or any Company Entity
to its stockholders, or the adoption or consideration of any plan or arrangement
w ith respect thereto; or (iv) any other event or condition of any character
that could reasonably be expected to have a Material Adverse Effect.  None of
the Company or any Company Entity has taken any steps to seek protection
pursuant to any law or statute relating  to bankruptcy,
insolvency,  reorganization, receivership, liquidation  or winding up, nor does
the Company or any Company Entity have any know ledge or reason to believe  that
any of their respective creditors intend to initiate  involuntary bankruptcy
proceedings or any actual know ledge of any fact which would reasonably lead a
creditor to do so.
 
(o) Conduct of Business; Regulatory Permits .  None of the Company or any
Company Entity is in violation  of (a) any term of or in default under its
Organizational Documents or (b) any Applicable  Law s.  Since October 31, 2012,
(i) the Common Stock has been listed or designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no
communication,  w ritten or oral, from the SEC or the Principal Market regarding
the suspension or delisting  of the Common Stock from the Principal Market. The
Company and each Company Entity possesses all certificates, authorizations  and
permits issued by the appropriate regulatory authorities  necessary to conduct
their respective businesses, except w here the failure to possess such
certificates, authorizations  or permits w ould not have, individually  or in
the aggregate, a Material Adverse Effect, and the Company has not received any
notice of proceedings relating to the revocation or modification  of any such
certificate, authorization  or permit.
 
(p) Absence of Litigation.   Except as set forth in the Memorandum,  there is no
action, suit, proceeding, inquiry or investigation  before or by any court or
Governmental Authority  pending or, to the know ledge of the Company, threatened
against the Company , any Company Entity, or any officers or directors thereof.
There is not in effect any order, judgment, decree, injunction  or ruling of any
Governmental Authority against, relating  to or affecting the Company,  any
Company Entity, or any officer or director thereof, enjoining,  barring,
suspending, prohibiting  or otherw ise limiting  the same from conducting or
engaging in any aspect of the business of the Company.  None of the Company or
any Company Entity is in default under any order, judgment,  decree,
injunction  or ruling of any Governmental Authority,  nor is the Company or any
Company Entity subject to or a party to any order, judgment, decree or ruling
arising out of any action, suit, arbitration  or other proceeding under any
Applicable  Law s, respecting antitrust, monopoly,  restraint of trade, unfair
competition or similar matters.
 
(q) Intellec tual Property Rights .  The Company ow ns or possesses adequate
rights or licenses to use all trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights, original
w orks, inventions, licenses, approvals, governmental authorizations,  trade
secrets and other intellectual  property rights and all applications  and
registrations  therefor (“Intellec tual  Property Rights ”) reasonably necessary
to conduct its businesses as now conducted and as presently proposed to be
conducted.  The Company has no know ledge of any infringement  by the Company or
any Company Entity of Intellectual Property Rights of any other Person.  There
is no claim, action or proceeding being made or brought, or to the know ledge of
the Company or any Company Entity, threatened against the Company, regarding
Intellectual Property Rights.  The Company and each Company Entity has taken
reasonable  security measures to protect the secrecy, confidentiality  and value
of all of its Intellectual Property Rights.
 
(r)Definitions.   For purposes of this Agreement:
 
(i) “Applic able  Law s” means all applicable  provisions  of all (i)
constitutions, treaties, statutes, law s, rules, regulations  and ordinances of
any Governmental Authority and all common law duties, (ii) Consents of any
Governmental Authority and (iii) orders, w rits, decisions, rulings, judgments
or decrees of any Governmental Authority  binding upon, or applicable  to, the
Company, the Company Entities  or Purchaser, as the case may be.
 
(i) “Company Information” means information about the Company’s business
included in the Memorandum.
 
 
4

--------------------------------------------------------------------------------

 
(iii) “Consents” means all consents, approvals, authorizations,  w aivers,
permits, grants, franchises, licenses, findings of suitability,  exemptions  or
orders of, or any registrations, certificates, qualifications,  declarations  or
filings  w ith, or any notices to, any Governmental Authority or other Person.
 
(iv) “Eligible  Market” means The New York Stock Exchange, the NYSE Amex, the
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market
the OTC Bulletin  Board, or OTCQB.
 
(v) “Governmental  Authority”  means any nation or government, and any state or
political  subdivision thereof, any entity exer cising executive,
legislative,  judicial, regulatory or administrative  functions of or
pertaining  to government (including  the SEC and any court, tribunal or
arbitrator(s) of competent jurisdiction,  and any other stock exchange or self -
regulatory organization,  including  the OTC Bulletin  Board, OTC Markets Inc.
and the Pink OTC Markets, Inc.
 
(vi) “Material  Adverse Effect” means any material adverse effect on the
business, operations, assets (including  intangible  assets), liabilit
ies  (actual or contingent), financial condition, or prospects of the Company
and the Company Entities,  taken as a w hole, or on the transactions
contemplated hereby.
 
(vii) “Organization  Documents” means, collectively,  w ith respect to any
Person that is an entity, the articles of incorporation,  certificate of
incorporation, certificate of formation, articles of organization,  bylaw s,
limited  liabilit y  company agreement, operating agreement, partnership
agreement and similar  organizational  documents of such Person, as applicable.
 
(viii) “Person” means any entity, corporation, company, association,
joint  venture, joint stock company, partnership, trust,
organization,  individual  (including personal representatives, executors and
heirs of a deceased individual),  nation, state, government
(including  agencies, departments, bureaus, boards, divisions  and
instrumentalities  thereof), trustee, receiver or liquidator,  as w ell as any
syndicate or group that w ould be deemed to be a Person under Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended.
 
(ix) “Principal Market” means the Eligible  Market on w hich the Common Stock is
primarily  listed on or quoted for trading, w hich, as of the date of this
Agreement and the Closing Date, shall be the OTC Bulletin  Board.
 
4. Purchaser Acknow ledgements  and Representations .   In connection w ith the
purchase of the Shares, Purchaser represents and w arrants as of the Closing
Date applicable  to the Purchaser and/or acknow ledges, to the Company, the
follow ing:
 
(a) Acceptance.  The Company may accept or reject this Agreement and the number
of Shares subscribed for hereunder, in w hole or in part, in its sole and
absolute discretion. The Company has no obligation  to issue any of the Shares
to any person who is a resident of a jurisdiction  in w hich the issuance of the
Shares w ould const itute a violation  of the Securities Laws.
 
(b) Irrevocability.  This Agreement is and shall be irrevocable,  except that
the Purchaser shall have no obligations  hereunder to the extent that this
Agreement  is rejected by the Company. Purchaser has the right to demand
repayment of subscription price if subscription is not confirmed w ithin 30 days
after all application  materials  have been received by the Company.
 
(c) Binding.   This Agreement  constitutes a legal, valid and binding obligation
of the Purchaser, enforceable against the Purchaser in accordance w ith its
terms, except to the extent limited  by applicable  bankruptcy, insolvency,
reorganization,  moratorium or other law s of general application  affecting
enforcement of creditors’ rights and general principles  of equ ity that
restrict the availability  of equitable  or legal remedies.
 
(d) No Governmental Review .  No federal or state agency has made any finding or
determination  as to the fairness of the Offering for investment, or any
recommendation or endorsement of the Shares. The Purchaser understands that
neither the SEC nor any state securities commission has approved or disapproved
of the Shares or passed upon or endorsed the merits of the Offering and has not
been review ed by any federal, state or other regulatory authority.
 
(e) Voting  Power.  The Shares issued to the Purchaser are entitled to one vote
per share.  The Shares do not entitle the Purchaser to preemptive rights.
 
(f) Professional Advice; Investment Experience.   The Company has made
available  to the Purchaser, or to the Purchaser’s attorney, accountant or
representative,  all documents that the Purchaser has requested, and the
Purchaser has requested all documents and other information  that the Purchaser
has deemed necessary to consider respecting an investment in the Company.  The
Company has provided answ ers to all questions concerning the Offering and an
investment in the Company.  The Purchaser has carefully considered and has, to
the extent the Purchaser believes  necessary, discussed w ith the Purchaser’s
professional technical, legal, tax and financial advisers and
his/her/its  representative (if any) the suitability  of an investment in the
Company for the Purchaser’s particular tax and financial situation.  All
information the Purchaser has provided to the Company concerning the Purchaser
and the Purchaser’s financial position is, to Purchaser’s know ledge, correct
and complete as of the date set forth below , and if there should be any
material adverse change in such information prior to the acceptance of this
Agreement  by the Company, the Purchaser w ill immediately  provide such
information to the Company.  The Purchaser, either alone or together w ith its
advisors, has such know ledge, skill, and experience in technical, business,
financial,  and investment matters so that he/she/it is capable of
evaluating  the merits and risks of an investment in the Shares.  To the extent
necessary, the Purchaser has retained, at his/her/its  ow n expense, and relied
upon, appropriate professional advice regarding the technical, investment, tax,
and legal merits and consequences of this Agreement and ow ning the Shares.  The
Purchaser is not relying on the Company, or any of its respective employees  or
agents w ith respect to the legal, tax, economic and related considerations  of
an investment in any of the Shares and the Purchaser has relied on the advice
of, or has consulted w ith, only its ow n advisors.
 
 
5

--------------------------------------------------------------------------------

 
(g) Use of Proceeds. The Purchaser acknow ledges and understands that the
proceeds from the sale of the Shares w ill be used as described in the
Memorandum.
 
(h) No Minimum  Offering Amount.  The Purchaser understands that there is no
minimum amount w hich must be raised before the Company holds an
initial  closing of this Offering and that the Company w ill not have enough
money to implement  its business plan unless it raises a substantial percentage
of the Offering amount.
 
(i) Brokers and Finders.  Other than participating  finders w ith respect to the
Company for purposes of this transaction, no person w ill have, as a result of
the transactions contemplated by this Agreement,  any valid right, interest or
claim against or upon the Company or the Purchaser for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Purchaser.  The Purchaser acknow ledges that
it is purchasing the Shares directly from the Company and not from the
participating  finder. The Purchaser further acknow ledges and understands that
in consideration for its services for the Offering, the participating  finder
shall receive the finder fees disclosed in the Memorandum.
 
(j) Investment Purpose.  Purchaser is purchasing the Shares for investment for
his, her or its ow n account only and not w ith a view to, or for resale in
connection w ith, any “distribution”  thereof w ithin the meaning  of the
Securities  Act.  Purchaser further represents that he/she/it does not presently
have any contract, undertaking, agreement or arrangement w ith any person to
sell, transfer or grant participations  to such person or to any third person, w
ith respect to any of the Shares.  If the Purchaser is an entity, the Purchaser
represents that it has not been formed for the specific purpose of acquiring the
Shares.  Purchaser acknow ledges that an investment in the Shares is a
high-risk, speculative investment.
 
(k) Reliance on Exemptions.  Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions  from the
registration requirements  of United  States federal and state securities law s
and that the Company is relying upon the truth and accuracy of, and the
Purchaser’s compliance w ith, the representations, w arranties, agreements,
acknow ledgments and understandings of Purchaser set forth herein in order to
determine  the availabilit y  of such exemptions  and the eligibility  of the
Purchaser to acquire the Shares.
 
(l) Restricted Securities.  Purchaser understands that the Shares are
“restricted securities” under applicable  Securities Law s and that, pursuant to
these law s, Purchaser must hold the Shares indefinitely  unless they are
registered w ith the U.S. Securities and Exchange Commission  and qualified  by
state authorities,  or an exemption from such registration and
qualification  requirements is available.   Purchaser acknow ledges that the
Company has no obligation  to register or qualify the Shares for resale.
Purchaser  further  acknow ledges  that  if  an  ex empt ion  from  reg istrat
ion  or  qualif icat ion  is available, it may b e cond it ioned on var io us
requ irements inc lud ing, but not lim ited t o, the t ime and manner of sale,
the hold ing per iod for the Shares, and requirements relat ing to the Company w
hich are outside of the Purchaser’s control, and w hich the Company is under no
oblig at ion and may not be able to satisfy.
 
(m) Professional Advice.  The Company has not received from its legal counsel,
accountants or professional advisors any independent  valuation  of the Company
or any of its equity securities, or any opinion as to the fairness of the terms
of the Offering or the adequacy of disclosure of materials  pertaining  to the
Company or the Offering.
 
(n) Risk of Loss.  The Purchaser has adequate net w orth and means of providing
for his/her/its current needs and personal contingencies  to sustain a complete
loss of the investment in the Company at the time of investment, and the
Purchaser has no need for liquidity in the investment in the Shares.  The
Purchaser understands that an investment in the Shares is highly risky and that
he/she/it could suffer a complete loss of his/her/its investment.
 
(o) Information.  The Purchaser understands that any plans, estimates and
projections, provided by or on behalf of the Company,  involve
significant  elements of subjective judgment and analysis  that may or may not
be correct; that there can be no assurance that such plans, projections or goals
w ill be attained; and that any such plans, projections and estimates should not
be relied upon as a promise or representation of the future performance of the
Company.   The Purchaser acknow ledges that the Company nor anyone acting on the
Company’s behalf makes any representation or w arranty, express or implied,  as
to the accuracy or correctness of any such plans, estimates and projections, and
there are no assurances that such plans, estimates and projections  w ill be
achieved.  T he Purchaser understands that the Company’s technology is new and
untested and has not been commercialized  and that there is no guarantee that
the technology w ill be successfully commercialized.   The Purchaser understands
that, because the technology is new and product or therapeutic candidates  have
not been commercialized,  all the risks associated w ith the technology are not
now known.
 
(p) Exclusive Reliance on Private Placement Memorandum.   Before investing in
the Offering, the Purchaser has fully review ed the Memorandum,  and has been
given the opportunity to ask questions of the Company about the technology and
the Company’s business and the Purchaser has received answ ers to those
questions.  In making an investment decision, the Purchaser has relied solely
upon the information set forth and provided in the Memorandum.  The Purchaser
understands and acknow ledges that the Company has not authorized  any
translated versions of the Memorandum,  and for all purposes the
original  Company-issued  English version of the Memorandum shall be the
controlling version.
 
(q) Authorization;  Enforcement.  Each Transaction Document to w hich a
Purchaser is a party: (i) has been duly and validly  authorized,  (ii) has been
duly executed and delivered  on behalf of the Purchaser, and (iii)  w ill
constitute, upon execution and delivery  by the Purchaser thereof and the
Company, the valid  and binding  agreements of the Purchaser enforceable  in
accordance w ith their terms, except to the extent limited  by
applicable  bankruptcy, insolvency, reorganization,  moratorium or other law s
of general application  affecting enforcement of creditors’ rights and general
principles  of equity that restrict the availability  of equitable  or legal
remedies.
 
 
6

--------------------------------------------------------------------------------

 
(r) Accredited Investors.  The Purchaser is an “accredited investor” as that
term is defined in Rule 501(a) under Regulation  D promulgated  pursuant to the
Securities Act, and the statements and representations  in the Statement of
Investor Status attached as Exhibit  A hereto;
 
(s) Residency.  If the Purchaser is an individual,  then Purchaser resides in
the state or province identified  in the address of such Purchaser set forth in
the Statement of Investor Status executed by the Purchaser; if the Purchaser is
a partnership, corporation, limited  liability company or other entity, then the
office or offices of the Purchaser in w hich its principal place of business is
identified  in the address or addresses of the Purchaser set forth in the
Statement of Investor Status.
 
(t) Communication of Offer. The Purchaser w as contacted solely by the Company
or an employee  thereof w ith respect to a potential investment in the
Shares.  The Purchaser is not purchasing the Shares as a result of any “general
solicitation”  or “general advertising,” as such terms are defined in
Regulation  D of the Securities  Act, w hich includes,  but is not limited  to,
any advertisement,  article, notice or other communication regarding the Shares
published in any new spaper, magazine  or similar media or on the internet or
broadcast over television,  radio or the internet or presented at any seminar or
any other general solicitation  or general advertisement.  The Purchaser acknow
ledges no Placement Agent solicited this transaction.
 
(u) No Conflicts.  The execution, delivery and performance by the Purchaser of
this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby w ill not (i) result in a violation  of the
organizational  documents of the Purchaser (if the Purchaser is an entity), (ii)
conflict w ith, or constitute a default (or an event w hich w ith n otice or
lapse of time or both w ould become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation  of, any
agreement, indenture or instrument to w hich the Purchaser is a party, or (iii)
result in a violation  of any law , rule, regulation,  order, judgment or decree
(including  federal and state securities law s) applicable  to the Purchaser.
 
(v) Organization.   If the Purchaser is an entity, it is duly organized, validly
existing and in good standing under the law s of the jurisdiction  of its
organization  w ith the requisite corporate or partnership pow er and authority
to enter into and to consummate the transactions contemplated by the
applicable  Transaction Documents and otherw ise to carry out its
obligations  hereunder and thereunder.  If the Purchaser is an entity, the
execution, delivery  and performance by the Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if the Purchaser is not a corporation, such partnership,
limited  liability  company or other applicable  like action, on the part of the
Purchaser.
 
(w ) No Other Representations.   Other than the representations  and w arranties
contained herein,  such Purchaser has not received and is not relying  on any
representation, warranties or assurances as to the Company, its business or its
prospects from the Company or any other person or entity. The Purchaser has not
been furnished w ith any oral representation or oral information in connection w
ith the offering of the Shares that is not contained in, or is in any w ay
contrary to or inconsistent with, statements made in this Agreement.
 
5.           Covenants.  In addition  to the other agreements and covenants set
forth herein, the applicable  parties hereto covenant as follows:
 
(a) Use of Proceeds.  The Company will use the net proceeds from the Offering
for working capital and general corporate purposes which are described in the
Memorandum.
 
(b) Uplisting.   If the Company qualifies,  or can reasonably take appropriate
actions to qualify,  the Company shall use commercially  reasonable efforts to
apply for listing on The NASDAQ  Stock Market (“NASDAQ”),  or such other
exchange as agreed to by the Company.
 
(c) Registration  Rights.
 
(i) Company Registration.   The Company w ill use commercially reasonable
efforts to prepare and file a registration statement w ith the Securities and
Exchange Commission (“SEC”) on Form S-1 covering the registration of the Shares
w ithin 90 days after the Offering Expiration  Date, and to cause such
registration statement to be declared effective by the SEC.
 
(ii) Piggybac k Registration  Rights .  The Company agrees that if, after the
date hereof, the Board shall authorize the filing  of a registration statement
under the Securities Act (other than a registration statement (i) filed in
connect ion w ith an offering of securities to employees  or directors of the
Company pursuant to any employee stock option or other benefit plan, (ii) filed
on Form S-4 or S-8 or any successor to such forms, (iii) for an exchange offer
or offering of securities solely to the Company’s existing security holders,
(iv)  for a dividend reinvestment plan, or (v) solely in connection w ith a
merger, share capital exchange, asset acquisition,  share purchase,
reorganization,  amalgamation,  subsequent liquidation,  or other
similar  business transaction that results in all of the Company’s shareholders
having the right to exchange their common stock for cash, securities or other
property of a non -capital raising bona fide business transaction) in connection
w ith the proposed offer of any of its securities by it or any corporation w ith
w hich it may combine or merge subsequent to the Offering, the Company shall:
(A) promptly notify the Purchaser that such registration statement w ill be
filed and that the Shares purchased pursuant to this Agreement and then held by
the Purchaser (hereinafter  the “Registrable  Sec urities”) w ill be included in
such registration statement at such Purchaser’s request; (B) cause such
registration statement to cover all of such Registrable  Securities issued to
such Purchaser for w hich such Purchaser requests inclusion;  (C) use reasonable
best efforts to cause such registration statement to become effective as soon as
practicable; and (D) take all other reasonable action necessary under any
Federal or state law or regulation  of any governmental  authority to permit all
such Registrable  Securities that have been issued to such Purchaser to be sold
or otherw ise disposed of, and w ill maintain  such compliance w ith each such
Federal and state law and regulation  of any governmental authority for the
period necessary for such Purchaser to promptly effect the proposed sale or
other disposition,  but no later than the date that, assuming compliance w ith
all of the requirements  of Rule 144 promulgated  under the Securities Act, the
Purchaser w ould be entitled  to sell all the Registrable  Securities pursuant
to Rule 144 w ithout limitation.   If the Purchaser desires to include in such
registration statement all or any part of the Registrable  Securities held by
him/her/it,  he/she/it shall, w ithin tw enty (20) days after the
above-described  notice from the Company, so notify the Company in w riting.
Such notice shall state the intended method of disposition  of the
Registrable  Securities  by the Purchaser.  If the Purchaser decides not to
include all of his/her/its Registrable  Securities  in any registration
statement thereafter filed by the Company,  the Purchaser shall nevertheless
continue to have the right to include any Registrable  Securities  in any
subsequent registration statement or registration statements as may be filed by
the Company w ith respect to offerings of its securities, all upon the terms and
conditions  set forth herein.  As used in this Section 5, the term “Shares”
refers to the purchased Shares, all securities received  in replacement of or in
connection w ith the Shares pursuant to stock dividends  or splits, all
securities received in replacement of the Shares in a recapitalizatio
n,  merger, reorganization,  exchange or the like, and all new , substituted or
additional  securities or other properties to w hich Purchaser is entitled by
reason of Purchaser’s ownership of the Shares.
 
 
7

--------------------------------------------------------------------------------

 
(iii) Underwriting  Requirements.   In connection w ith any registration
statement subject to Section 5(d) involving  an underw ritten offering of shares
of th e Company’s capital stock, the Company shall not be required to include
any of the Purchaser’s Registrable Securities in such underw riting unless the
Purchaser accepts the terms of the underw riting as agreed upon betw een the
Company and its underw riters, and then only in such quantity as the Company in
its sole discretion determines  w ill not jeopardize  the success of the
offering by the Company.  If the total number of Securities to be included  in
such offering (the “Requested Sec urities”) exceeds the number of securities to
be sold (other than by the Company) that the Company in its reasonable
discretion determine is compatible w ith the success of the offering, then the
Company shall be required to include in the offering only that number of such
Requested Securities, w hich the Company in its sole discretion determines  w
ill not jeopardize  the success of the offering.  If the Company
determines  that less than all of the Requested Securities requested to be
registered can be included in such offering, then the securities to be
registered that are included in such offering shall be allocated among the
holders of the Securities (the “Holder”)  in proportion (as nearly as
practicable to) the number of Requested Securities ow ned by the Holder. To
facilitate the allocation  of shares in accordance w ith the above provisions,
the Company or the underw riters may round the number of shares allocated  to
any Holder  to the nearest 10 shares. Notw ithstanding the foregoing, in no
event shall the number of Requested Securities  included in the offering be
reduced below thirty percent (30%) of the total number of securities included in
such offering, unless such offering is the initial  public  offering of the
Company, in w hich case the Holders  may be excluded further if the Company
makes the determination  described above and no other shareholder’s securities
are included in such offering.  For purposes of the provision in this Section
5(e) concerning apportionment,  for any Holder  that is a partnership,
limited  liability company, or corporation, the partners, members, retired
partners, retired members, stockholders, and affiliates  of such Holder,  or the
estates and immediate  family members of any such partners, retired partners,
members, and retired members and any trusts for the ben efit of any of the
foregoing persons, shall be deemed to be a single “Holder,” and any pro rata
reduction w ith respect to such “Holder”  shall be based upon the aggregate
number of Requested Securities owned by all persons included in such
“Holder,”  as defined in this sentence.
 
(iv) Abandonment or Delay of Registration.   Notw ithstanding  any other
provision of this Section 5, the Company may at any time abandon or delay any
registration commenced by the Company.  In the event of such an abandonment by
the Company,  the Company shall not be required to continue registration of the
Registrable  Securities requested by the Purchaser for inclusion,  the Purchaser
shall retain the right to request inclusion of the Registrable  Securities as
set forth above and the w ithdraw n registration shall not be deemed to be a
registration request for the purposes of this Section 5.
 
(v) Expenses.  The Holders  shall be responsible for all underw riting discounts
and selling  commissions w ith respect to the Purchaser’s
Registrable  Securities being sold.  The Company w ill pay all other expenses
incurred by it associated w ith each registration, including,  w ithout
limitation,  all filing  and printing fees, the Company’s counsel and accounting
fees and expenses, costs associated w ith clearing the Purchaser’s
Registrable  Securities for sale under applicable  Securities Law s, and listing
fees.
 
(vi) Qualification  in States.  Prior to any public offering of Registrable
Securities, the Company w ill use commercially  reasonable efforts to register
or qualify or cooperate w ith the Purchaser and applicable  counsel to the
holders of securities being registered in connection w ith the registration or
qualification  of the Registrable  Securities  for offer and sale under the
securities or blue sky law s of such jurisdictions  requested by the Purchaser
as shall be reasonably appropriate in the opinion of the Company and do any and
all other commercially reasonable acts or things necessary or advisable  to
enable the distribution  in such jurisdictions  of the Registrable  Securities
covered by the registration statement; provided,  how ever, that the Company
shall not be required in connection therew ith or as a condition thereto to (i)
qualify to do business in any jurisdiction  w here it w ould not otherw ise be
required to qualify but for this Section 5(h), (ii) subject itself to general
taxation in any jurisdiction  w here it w ould not otherw ise be so subject but
for this Section 5(h), or (iii) file a general consent to service of process in
any such jurisdiction;  and provided further that (notw ithstanding anything in
this Agreement to the contrary w ith respect to the bearing of expenses) if any
jurisdiction  in w hich any of such Registrable  Securities shall be
qualified  shall require that expenses incurred in connection w ith the
qualification  therein of any such Registrable  Securities be borne by the
selling  holders of securities to be registered, then the such selling  holders
shall, to the extent required by such jurisdiction,  pay their pro rata share of
such qualification  expenses.
 
(vii) Effectiveness.  Subject to the terms and conditions of this
Agreement,  the Company shall use reasonable best efforts to have the
registration statement filed pursuant to this Section 9 declared effective.  The
Company shall notify the Purchaser by facsimile  or e- mail as promptly as
practicable after the registration statement is declared effective and shall
simultaneously  provide the Purchaser w ith copies of any related prospectus to
be used in connection w ith the sale or other disposition  of the
Registrable  Securities covered thereby.
 
(viii) Allow ed  Delay.  The Company may delay the disclosure of material non-
public information  concerning the Company by suspending the use of any
prospectus included in any registration statement contemplated hereunder
required to contain such information,  the disclosure of w hich at the time is
not, in the good faith opinion of the Company, in the best interests of the
Company (an “Allow ed  Delay”); provided, that the Company shall promptly (a)
notify the Purchaser in w riting of the existence of (but in no event, without
obtaining an agreement from the Purchaser agreeing to keep the information
confidential, shall the Company disclose to such Purchaser any of the facts or
circumstances regarding) material non-public  information giving rise to an
Allow ed  Delay, (b) advise the Purchaser in writing to cease all sales under
the registration statement until the end of the Allowed  Delay and (c) use
commercially  reasonable efforts to terminate an Allow ed  Delay as promptly as
practicable.
 
6. Restric tive Legends and Stop-Transfer Orders.
 
(a) Legends. The certificate or certificates representing the Shares shall bear
the follow ing  legends (as w ell as any legends required by applicable  state
corporate law and the Securities Law s), as appropriate and in the discretion of
the Company:
 
 
8

--------------------------------------------------------------------------------

 
(i) THE SHARES  REPRESENTED  BY THIS CERTIFICATE HAVE  NOT
BEEN  REGISTERED  UNDER  THE SECURITIES ACT OF 1933, AS AMENDED,  AND HAVE  BEEN
ACQUIRED  FOR INVESTMENT  AND NOT WITH A VIEW TO, OR IN CONNECTION  WITH, THE
SALE OR DISTRIBUTION  THEREOF.   NO SUCH SALE OR DISTRIBUTION  MAY BE
EFFECTED  WITHOUT  AN EFFECTIVE  REGISTRATION  STATEMENT  RELATED THERETO  OR AN
OPINION OF COUNSEL  (OR OTHER EVIDENCE)  IN A FORM SATISFACTORY  TO THE
COMPANY  THAT SUCH REGISTRATION  IS NOT REQUIRED  UNDER  THE SECURITIES  ACT OF
1933, AS AMENDED.
 
(ii) “THESE  SECURITIES  ARE BEING  OFFERED TO INVESTORS  WHO ARE NOT U.S.
PERSONS (AS DEFINED IN REGULATION  S UNDER  THE SECURITIES  ACT OF 1933, AS
AMENDED  (“THE SECURITIES  ACT”)) AND WITHOUT REGISTRATION  WITH THE UNITED
STATES SECURITIES AND EXCHANG E  COMMISSION  UNDER  THE SECURITIES ACT.”
 
(iii) HEDGING  TRANSACTIONS  INVOLVING  THE SECURITIES REPRESENTED  HEREBY  MAY
NOT BE CONDUCTED, DIRECTLY  OR INDIRECTLY,  UNLESS  IN COMPLIANCE WITH THE
SECURITIES  ACT OF 1933, AS AMENDED.   THE SECURITIES  MAY NOT BE OFFERED,  SOLD
OR TRANSFERRED  TO A U.S. PERSON, OR FOR THE ACCOUNT  OR BENEFIT  OF A U.S.
PERSON,  OR INTO THE UNITED STATES EXCEPT  PURSUANT  TO A
REGISTRATION  STATEMENT,  OR A VALID  EXEMPTION FROM REGISTRATION  BASED  ON AN
OPINION OF COUNSEL  APPROVED  BY THE ISSUER.
 
(iv) Any legend required to be placed thereon by any appropriate securities
commissioner.
 
(b) Stop-Transfer Notices.  Purchaser agrees that, to ensure compliance w ith
the restrictions referred to herein,  the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its ow n securities, it may make appropriate notations to the same
effect in its ow n records.
 
(c) Refusal to Transfer.  The Company shall not be required (i) to transfer on
its books any Shares if such transfer is in violation  of any
applicable  Securities  Law s, or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends  to any purchaser or other transferee
to whom such Shares shall have been so transferred.
 
(d) Removal of Restrictive Legend. Each Purchaser agrees that the removal of the
restrictive legend from certificates representing Shares as set forth in this
Section is predicated upon the Company’s reliance that the Purchaser w ill sell
any Shares pursuant to either the registration requirements  of the Securities
Act, including  any applicable  prospectus delivery requirements, or an
exemption therefrom.
 
7.           Conditions to Closing.
 
(a) Conditions to the Company’s Obligation to Sell.  The obligation  of the
Company hereunder to issue and sell the Shares to the Purchaser is subject to
the satisfaction, at or before the applicable  Closing Date of each of the
follow ing conditions,  provided that these conditions are for the Company’s
sole benefit and may be w aived by the Company at any time in its sole
discretion:
 
(i) The Purchaser shall have complied w ith Sec tion 2(a);
 
(ii) The representations  and w arranties of the Purchaser shall be true and
correct in all material respects; and
 
(iii) No litigation,  statute, rule, regulation,  executive order, decree,
ruling or injunction  shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction  or any
self -regulatory organization  having authority over the matters contemplated
hereby w hich prohibits  the consummation of any of the transactions
contemplated by this Agreement.
 
(b) Conditions   to Each  Purchaser ’ s  Obligation   to Purchase  .  The
obligation  of the Purchaser hereunder to purchase the Shares is subject to the
satisfaction, at or before the applicable  Closing Date of each of the follow
ing conditions,  provided that these conditions  are for the Purchaser’s sole
benefit and may be w aived by the Purchaser at any time in his/her/its sole
discretion:
 
(i) The Company shall have complied w ith Sec tion 2(c );
 
(ii) The representations  and w arranties of the Company shall be true and
correct as of the applicable  Closing Date, and the Company shall have
performed, satisfied and complied w ith the covenants, agreements and conditions
required by this Agreement  to be performed, satisfied or complied w ith by the
Company at or prior to the applicable  Closing Date. The Purchaser shall have
received a certificate or certificates, executed by the chief executive officer
of the Company, dated as of the applicable  Closing  Date, to the foregoing
effect and as to such other matters as may be reasonably requested by the
Purchaser including,  but not limited  to certificates w ith respect to the
Company’s charter, by-law s and Board of Directors’ resolutions relating to the
transactions contemplated hereby;
 
 
9

--------------------------------------------------------------------------------

 
(iii) No litigation,  statute, rule, regulation,  executive order, decree,
ruling or injunction  shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of c ompetent jurisdiction  or any
self-regulatory organization  having authority over the matters contemplated
hereby w hich prohibits  the consummation of any of the transactions
contemplated by this Agreement; and
 
(iv) No event shall have occurred w hich w ould reasonably be expected to have a
Material  Adverse Effect.
 
8. Miscellaneous.
 
(a) Governing Law.  This Agreement and all acts and transactions pursuant hereto
and the rights and obligations  of the parties hereto shall be governed,
construed and interpreted in accordance w ith the law s of the State of New
York, w ithout giving effect to principles  of conflicts of law , and any
applicable  U.S. federal law s.
 
(b) Consent to Jurisdiction and Venue.  Any suit, legal action or similar
proceeding arising out of or in connection w ith this agreement shall be brought
exclusively  in the courts sitting in New York City or in the courts of the
United  States for the Southern District of New York sitting in New York
City.  The Purchaser consents, for itself and in respect of its property, to the
exclusive jurisdiction  of such courts and hereby irrevocably w aives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally  subject to the jurisdiction  of any such court, that such suit,
action or proceeding is brou ght in an inconvenient forum or that the venue of
such suit, action or proceeding is improper.  Nothing contained herein shall be
deemed to limit  in any w ay any right to serve process in any manner permitted
by law .
 
(c) Waiver of Jury Trial.  To the fullest extent permitted by applicable  law ,
each party hereby know ingly, intentionally  and voluntarily  expressly w aives
any right to trial by jury of any claim, demand, action or cause of action
arising out of or in connection w ith this Agreement,  the Transaction
Documents, or the transactions related thereto, in each case w hether now
existing or hereafter arising.
 
(d) Entire Agreement; Enforc ement of Rights .  This Agreement and the
Transaction Documents, together w ith the exhibits  and schedules attached
thereto, set forth the entire agreement and understanding of the parties
relating to the subject matter herein and supersedes any and all prior
agreements or discussions betw een them, including  any term sheet, letter of
intent or other document executed by the parties prior to the date hereof
relating  to such subject matter.  No modification  of or amendment to this
Agreement,  nor any w aiver of any rights under this Agreement,  shall be
effective unless in w riting signed by the parties to this Agreement;  provided,
how ever, that the Purchaser acknow ledges and agrees that the Company may, in
its sole discretion acting by prior w ritten consent on behalf of Purchaser, w
aive any covenant of the Company described in Section 5.  The failure by either
party to enforce any rights under this Agreement shall not be construed as a w
aiver of any rights of such party.
 
(e) Severability.   If one or more provisions  of this Agreement ar e held to be
unenforceable under applicable  law , the parties agree to renegotiate  such
provision in good faith. If the parties cannot reach a mutually  agreeable and
enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement,  (ii) the balance of the Agreement shall be
interpreted as if such provision w ere so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance w ith its terms.
 
(f) Construction.  This Agreement  is the result of negotiations  betw een and
has been review ed by each of the parties hereto and their respective counsel,
if any; accordingly, this Agreement  shall be deemed to be the product of all of
the parties hereto, and no ambiguity shall be construed in favor of or against
any one of the parties hereto.
 
(g) Notices.  Any notice required or permitted by this Agreement shall be in w
riting and shall be deemed sufficient w hen delivered  personally  or sent by
fax or 48 hours after being deposited in the U.S. mail, as certified or register
ed mail, w ith postage prepaid,  and addressed to the party to be notified  at
such party’s address or fax number or as subsequently modified by w ritten
notice.
 
(h) Counterparts.  This Agreement  may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of w hich w hen so
executed shall be deemed to be an original  and all of w hich taken together
shall constitute one and the same instrument.  In the event that any signature
is delivered  by facsimile transmission or by an e-mail w hich contains a
portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding  obligation  of the party
executing (or on w hose behalf such signature is executed) w ith the same force
and effect as if such signature page w ere an original thereof.  Any party
delivering  an executed counterpart of this Agreement  by facsimile or other
electronic method of transmission also shall deliver  an original executed
counterpart of this Agreement,  but the failure to deliver  an original executed
counterpart shall not affect the validity,  enforceability,  and binding  effect
of this Agreement.   This Agreement shall become effective upon the execution of
a counterpart thereof by each of the parties.
 
(i) Successors and As signs.  The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns.  The covenants and obligations  of the Company hereunder, including  w
ithout limitation  the registration obligations  described in Sec tion 5, shall
inure to the benefit of, and be enforceable by the Purchaser against the
Company, its successors and assigns, including  any entity into which the
Company is merged.  The rights and obligations  of Purchaser under this
Agreement  may only be assigned w ith the prior w ritten consent of the Company.
 
 
10

--------------------------------------------------------------------------------

 
(j) Third Party Beneficiary.   This Agreement  is intended for the benefit of
the undersigned parties and their respective permitted successors and assigns,
and the Company,  and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.
 
(k) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, c ertificates, instruments and documents, as the
other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement  and the consummation of the
transactions contemplated hereby.
 
(l) Expenses.  Each party shall pay all costs and expenses that it incurs w ith
respect to the negotiation,  execution, delivery  and performance of the
Agreement.
 
(m) Survival.  The representations,  warranties, covenants and agreements made
herein shall survive the closing of the transaction contem plated hereby.  All
statements as to factual matters contained in any certificate or other
instrument delivered  by or on behalf of the Company pursuant hereto in
connection w ith the transactions contemplated hereby shall be deemed to be
representations  and w arranties by the Company hereunder solely as of the date
of such certificate or instrument.  The representations, w arranties, covenants
and obligations  of the Company, and the rights and remedies  that may be
exercised by the Purchaser, shall not be limited  or otherw ise affected by or
as a result of any information furnished to, or any investigation  made by or
know ledge of, any of the Purchaser or any of their representatives. Each
Purchaser shall be responsible only for its ow n representations, w arranties,
agreements and covenants hereunder.
 
(n) Attorneys’  Fees  .  In the event that any suit or action is
instituted  under or in relation to this Agreement,  including  w ithout
limitation  to enforce any provision in this Agreement,  the prevailing  party
in such dispute shall be entitled  to recover from the losing  party all fees,
costs and expenses of enforcing any right of such prevailing  party under or w
ith respect to this Agreement,  including  w ithout limitation,  such reasonable
fees and expenses of attorneys and accountants, w hich shall include, w ithout
limitation,  all fees, costs and expenses of appeals.
 
(o) Remedies.  All remedies  afforded to any party by law or contract, shall be
cumulative and not alternative  and are in addition  to all other rights and
remedies a part y may have, including  any right to equitable  relief and any
right to sue for damages as a result of a breach of this Agreement.  Without
limiting  the foregoing,  no exercise of a remedy shall be deemed an
election  excluding any other remedy.
 
(p) Publicity.   Each party will consult w ith the other before issuing, and
provide each other the opportunity to review , comment upon and concur with and
use reasonable efforts to agree on, any press release or other public statement
w ith respect to the transactions contemplated by this Agreement,  and shall not
issue any such press release or make such other public  announcement prior to
such consultation,  except as either party may determine is required under
Applicable  Laws.
 
[Remainder of Page Intentionally Lef t Blank ]
 
 
11

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF,  the Purchaser has executed this Agreement as of
                                  ,  2014.
 


 
PURCHAS ER  (if individual) :
 
PURCHAS ER  (if entity):
                  Signature  
Name of Entity
              By:    
Name (type or print)
         
Name:
               
Its:
                       
Signature  of Co-Signer  (if any)
       

 
 
AGREED  AND ACCEPTED  as of                                   ,  2014.
 


CELLULA R  BIOMEDICINE  GROUP,  INC.
 
 
By:                                                               

Wei (William) Cao
Chief Executive Officer
 


[Signature Page to Subscription Agreement]

12

--------------------------------------------------------------------------------